NO. 07-04-0077-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL D

                                    DECEMBER 3, 2004

                           ______________________________


            DALE SUE JONES AND STANLEY RAY JONES, APPELLANTS

                                               V.

                         TED SCOTT, M.D., ET AL., APPELLEES


                         _________________________________

             FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2001-513,918; HONORABLE J. BLAIR CHERRY, JR., JUDGE1

                           _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                NOTICE OF BANKRUPTCY


       Appellants Dale Sue Jones and Stanley Ray Jones perfected this appeal to

challenge the trial court’s order dismissing their health care liability claim against appellees.



       1
       The district clerk’s certificate reflects that the Honorable Richard Dambold, sitting
by assignment, presided at trial.
Both the clerk’s record and reporter’s record have been filed. On November 19, 2004, the

Joneses filed a notice of bankruptcy. Attached to the notice is a “Chapter 13 Plan” from the

United States Bankruptcy Court for the Western District of Oklahoma bearing a file stamp

of August 12, 2004. Pursuant to 11 U.S.C. § 362, an automatic stay is imposed prohibiting

the commencement or continuation of any judicial actions or proceedings against a debtor.




       Pursuant to Rule 8.2 of the Texas Rules of Appellate Procedure, the appeal is

suspended.2 For administrative purposes, the appeal is removed from the docket and

abated. Any documents filed subsequent to the bankruptcy petition will remain pending

until the appeal is reinstated. The appeal will be reinstated upon proper showing from the

United States Bankruptcy Court for the Western District of Oklahoma that the stay has

been lifted and a request for specific action by this Court. Tex. R. App. P. 8.3(a).


       Accordingly, the appeal is abated.


                                                 Per Curiam




       2
       Although the notice of bankruptcy does not include an authenticated copy of the
page reflecting the date the petition was filed as required by Rule 8.1(e), pursuant to Rule
2, we suspend the operation of subsection (3) and abate this appeal.

                                             2